Citation Nr: 0505276	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-05 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from October 
1960 to October 1962, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in September 
2003, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.


FINDINGS OF FACT
1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown by competent medical evidence to 
currently have a left knee disorder that is etiologically 
related to service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

The appellant filed his claim for service connection for a 
left knee disorder in January 2001, and thereafter, in a 
rating decision dated in December 2001, the benefits were 
denied.  Only after those rating actions were promulgated did 
the RO, in a letter dated in March 2004, specifically provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  However, the Board 
also notes that the record indicates that prior to that time 
the appellant had been apprised of what evidence would be 
necessary to substantiate the claim, as well as informed of 
the division of responsibility for obtaining such evidence.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this regard, the Board notes that the RO sent 
letter to the veteran in May 2001 requesting that he submit 
evidence showing that his left knee disorder was incurred in 
or aggravated by service and had existed continuously from 
the date of his discharge to the present time.  The letter 
also listed the types of evidence that would be useful in 
deciding his claim.  The RO also sent a letter to the veteran 
in January 2004 in which he was informed of the division of 
responsibilities in obtaining the evidence necessary to 
substantiate his claim.  Additionally, the appellant had been 
provided with a copy of the rating decision dated in December 
2001, setting forth the general requirements of the law, the 
evidence considered, and the reasons why his claim was 
denied.  The general advisement and the pertinent laws and 
regulations were reiterated in a Statement of the Case dated 
in February 2002 as well as in a Supplemental Statement of 
the Case dated in November 2004.  Further, the Board remanded 
the case for additional development in September 2003, which 
included notifying the veteran of the enactment of the VCAA 
and its provisions.

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  
	
In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the March 2004 
letter was not given prior to the first AOJ adjudications of 
the claim, the notice was provided by the AOJ prior to the 
most recent transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.

In this case, although the VCAA notice letter that was 
provided to the appellant did not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded VA examinations in May 2003 and January 
2004 in connection with his claim for service connection for 
a left knee disorder.  These examinations were conducted by 
examiners who reviewed the claims file and rendered relevant 
opinions as to the issues under consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim for 
service connection for a left knee disorder is appropriate.


Background and Evidence

Service records show the veteran had active service from 
October 1960 to October 1962.

Service medical records indicate that the veteran was 
afforded an induction examination in July 1960 during which 
he denied having a "trick" or locked knee and a clinical 
evaluation of his lower extremities revealed genu varum to be 
the only abnormality.  The veteran later sought treatment in 
June 1961 when a wall locker fell on his left leg.  An x-ray 
of the left leg was obtained, which did not how any 
abnormality, and he was diagnosed as having a contusion of 
the left leg.  He was prescribed two days of light duty.  He 
returned for additional treatment in October 1961 at which 
time he reported having tenderness in his left knee ever 
since his injury in June 1961.  He had developed sharp pain 
when walking, and there was slight swelling.  It was later 
noted to be an old injury and liniment and heat were 
prescribed.  The veteran was subsequently provided a 
separation examination in August 1962 during which no 
clinical abnormalities of the lower extremities were noted.   
He did report having a medical history of a "trick" or 
locked knee, but the physician further indicated that he had 
a painful right knee since an automobile accident in June 
1961.  There reportedly was no other serious illness or 
injury, and there was no notation concerning the left knee.

VA medical records dated from January 1998 to August 2000 
document the veteran's complaints of left knee pain and list 
his diagnosis as osteoarthritis.

The veteran submitted a statement in June 2001 in which he 
indicated that he had been taken to sick call during his 
military service after a locker had fallen on his left leg.  
He had to walk on crutches for four days.   He also stated 
that his knee was now stiff, swollen, and painful.

In the veteran's May 2002 VA Form 9, his representative 
claimed that his current osteoarthritis was related to his 
injury in service.  In particular, the representative 
referred to a medical textbook's discussion of degenerative 
joint disease and pointed out that the most important single 
etiologic factor is trauma.  If symptoms were limited to one 
joint, the textbook suggested that the history of trauma 
should make one very suspicious of osteoarthritis even before 
x-rays have been examined.

The veteran was afforded a VA examination in May 2003 during 
which he complained of having swelling of the left knee with 
pain.  He indicated that his knee had bothered him for many 
years, but that it had worsened more recently.  A physical 
examination revealed a normal heel-toe gait without the use 
of a cane.  The alignment of his left knee was normal without 
any effusion, and the circumference was equal to that of the 
right side.  There was some pain over the tibial condyle of 
the left knee, which was rather localized.  The patellar 
position was normal on both sides without any tenderness, and 
the patellar translation was also nonsymptomatic.  The joint 
line was nontender on either side, and the ligaments were 
stable.  McMurray, Drawer, and Lachman tests were negative.  
The veteran's quadriceps muscle tone was good, and he had a 
passive and active range of motion of 0 to 140 degrees with 
very mild crepitation on the right side and some crepitation 
on the left side.  Movement against gravity and resistance 
were satisfactory on both sides.  X-rays were taken of both 
knees, which were normal.  There was no evidence of 
patellofemoral malalignment or of arthritis involving the 
skeletal structure of the joint.  The examiner reviewed the 
veteran's claims file and noted his history of a knee injury, 
but commented that there was no diagnosable orthopedic left 
knee disorder.

VA medical records dated from January 2002 to December 2003 
document the veteran's complaints and treatment for various 
disorders.  In January 2003, the veteran complained of left 
knee pain and was diagnosed as having osteoarthritis of the 
left knee.  It was also determined that an x-ray would be 
needed.  The veteran later returned for a follow-up 
appointment in May 2003 at which time he was noted as having 
left knee pain and provided a physical examination.  It was 
also noted that x-rays of his left knee had been taken 
earlier that month.  His diagnoses did not include 
osteoarthritis or any other left knee disorder.  He later 
returned in August 2003 for treatment for left knee pain that 
was noted to be secondary to an injury that occurred 30 years 
earlier in the military, but the treating physician did not 
list a diagnosis.  In October 2003, a physical therapist 
noted that x-rays of both knees revealed findings consistent 
with chondromalacia, and a correlation with clinical findings 
was suggested.  A formal diagnosis was not provided, but a 
physical therapy assistant did diagnose him as having 
osteoarthritis later that month.  A physician later diagnosed 
him in November 2003 as having left knee pain secondary to 
chondromalacia patella.  The veteran was again assessed as 
having osteoarthritis in December 2003, and it was indicated 
that a MRI of his left knee was needed.  It was also noted 
that same month that physical therapy was discontinued due to 
a new onset of a questionable left knee injury.

The veteran was provided a VA examination in January 2004 
during which he complained of having left knee pain.  He was 
not wearing a knee brace, and he could walk without the use 
of a cane.  Squatting was also possible, but he complained of 
pain in the left knee.  A physical examination revealed 
normal alignment, and there was no effusion or swelling.  The 
circumference of the knee across the patella measured equal 
to that on the right side.  There was no crepitation on 
movement, and the ligaments were stable.  McMurray and Drawer 
tests were negative, and the joint line was nontender.  He 
had a range of motion of 0 to 140 degrees, and movement 
against gravity and resistance was normal.  Diagnostic 
studies included a review of the x-rays taken in May 2003, 
which were normal, as well as a review of the MRI report 
dated in December 2003.  The veteran's alignment was noted to 
be normal, and there was no skeletal evidence of arthritis.  
The examiner noted the veteran's history of a left knee 
injury during his period of service as well as his complaints 
of recurrent pain and swelling that was nonresponsive to 
treatment; however, she also stated that the current status 
of the knee was normal and that there was no diagnosable 
condition present at the time of the examination.  She 
further commented that chondromalacia is a clinical diagnosis 
and not a radiological finding and that the diagnosis of 
osteoarthritis that was entered by a nurse practitioner was 
not objective in any sense.  She stated that the December 
2003 MRI report should be taken into account to arrive at any 
diagnosis, if any, not to exclude the previous mention of 
chondromalacia and osteoarthritis.  


Law and Analysis

The veteran contends that he is entitled to service 
connection for a left knee disorder.  More specifically, he 
claims that he has a current left knee disorder that is 
related to an injury he sustained during his military 
service.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such diseases are manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran has not presented a basis upon which to 
establish service connection for a left knee disorder.  
Although his service medical records do indicate that he had 
symptomatology from June 1961 to October 1961, the veteran 
did not seek treatment for the remainder of his period of 
service.  In addition, despite the veteran reporting that he 
had a medical history of a "trick" or locked knee at the 
time of his August 1962 separation examination, the examiner 
noted that such history pertained to his right knee.  
Further, to the extent the veteran intended to report a 
medical history pertaining to his left knee, the August 1962 
separation examination report did not note any clinical 
abnormalities of the lower extremities.  In fact, the medical 
evidence of record does not show that the veteran sought any 
treatment for his left knee for many decades following his 
separation from service.  Thus, any symptomatology the 
veteran may have experienced in service appears to have been 
acute and transitory and to have resolved without residuals 
prior to his separation.  Therefore, the Board finds that a 
chronic left knee disorder did not manifest during service 
nor was arthritis of the left knee manifest to a compensable 
degree within one year thereafter.

In addition to the lack of evidence establishing that a left 
knee disorder manifested during service or within close 
proximity thereto, no physician has linked any current 
disorder to service or to any symptomatology that occurred 
during active service.  The record shows that there were no 
complaints, treatment, or diagnosis of a left knee disorder 
for many decades following his separation from service.  Nor 
is there is any competent evidence of record, medical or 
otherwise, which links any current left knee disorder to his 
injury in service.  The Board does acknowledge that VA 
medical records dated in August 2003 indicated that the 
veteran had left knee pain that was secondary to an injury 
that had occurred 30 years earlier in the military.  However, 
the Board also notes that pain alone, without a diagnosed or 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 
(Fed. Cir. 2001).  

Significantly, the May 2003 and January 2004 VA examiners 
commented that the current status of the veteran's left knee 
was normal and that there was no diagnosable condition 
present.  The Board does acknowledge that VA medical records 
dated from January 2002 to December 2003 diagnosed the 
veteran as having osteoarthritis of the left knee, 
chondromalacia, and left knee pain secondary to 
chondromalacia patella.  However, the law is clear that it is 
the Board's duty to assess the credibility and probative 
value of evidence, and provided that it offers an adequate 
statement of reasons and bases, the Board may favor one 
medical opinion over another. Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record).  The Board, of 
course, is not free to project medical evidence on the basis 
of its own unsubstantiated medical conclusions. Flash v. 
Brown, 8 Vet. App. 332 (1995).  

After weighing the medical evidence, the Board finds the May 
2003 and January 2004 VA examiners' opinions to be more 
probative.  Physical therapist assistants and physical 
therapists made some of the diagnoses listed in the veteran's 
VA medical records.  In addition, there is no indication that 
the health care providers who diagnosed the veteran with a 
current left knee disorder had a comprehensive review of the 
veteran's claim file.  In particular, the physicians who did 
diagnose the veteran with a current left knee disorder did 
not discuss the veteran's service medical records or current 
x-rays.  In contrast, the May 2003 and January 2004 VA 
examiners, who were both medical doctors, offered their 
opinions based on a review of all of the evidence, including 
the veteran's service medical records and current x-rays, and 
offered a rationale for their opinions that is clearly 
supported by the evidence of record.  In fact, the January 
2004 VA examiner specifically stated that chondromalacia is a 
clinical diagnosis and not a radiological finding and that 
the diagnosis of osteoarthritis was not objective in any 
sense.  She also stated that the December 2003 MRI report 
should be taken into account to arrive at any diagnosis, and 
the Board notes that the VA health care providers who had 
diagnosed the veteran with a current left knee disorder did 
not review the December 2003 MRI report.

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").  In this case, and based on 
the foregoing, the Board attaches greater probative weight to 
the opinions from the May 2003 and January 2004 VA medical 
examiners who had the benefit and review of all pertinent 
medical records and who provided a rationale supported by the 
record. Thus, the record fails to demonstrate that the 
veteran currently has a left knee disorder.  In the absence 
of competent medical evidence of a present disability in this 
case, there can be no valid claim for service connection. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Further, even assuming for the sake of argument that the 
veteran does have a current left knee disorder, as noted 
above, no physician has indicated that such a disorder is 
etiologically related to service.  The Board does acknowledge 
that the veteran's representative submitted a summary of 
medical literature to support his contention that the 
veteran's osteoarthritis is etiologically related to his 
military service.  However, even assuming the veteran has a 
current diagnosis, this evidence is general in nature and is 
not shown to pertain specifically to the veteran.  See Sacks 
v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say 
that medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  Because this 
evidence is general in nature and not supported by any 
specific competent medical opinion relating the general 
information in the medical literature to the specifics of 
this case, the Board finds that it is of little probative 
value.  

Simply put, the record fails to demonstrate that the veteran 
had a left knee disorder including arthritis that manifested 
in service or within one year of his separation or that he 
has a current disability related thereto.  Under these 
circumstances, a basis upon which to establish service 
connection for a left knee disorder has not been presented.  
Thus, there is no evidence of record demonstrating in-service 
incurrence or aggravation of the disorder or a nexus between 
a current disorder and military service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a left knee 
disorder. 

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a left knee disorder is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that he has a current left knee disorder that is 
related to service, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


